Exhibit 10(e)(23)

Omnibus Agreement – 2009: PIP;ELTIP;RSUs

AGREEMENT PURSUANT TO

XEROX CORPORATION

DECEMBER 2007 AMENDMENT AND RESTATEMENT OF THE 2004 PERFORMANCE INCENTIVE PLAN

AGREEMENT by Xerox Corporation, a New York corporation (the “Company”), dated as
of the date which appears as the “Date of Agreement and Award” in the Award
Summary attached hereto (the “Award Summary”), in favor of the individual whose
name appears on the Award Summary, an employee of the Company, one of the
Company’s subsidiaries or one of its affiliates (the “Employee”).

In accordance with the provisions of the “2004 Performance Incentive Plan” and
any amendments and/or restatements thereto (the “Plan”), the Compensation
Committee of the Board of Directors of the Company (the “Committee”) or the
Chief Executive Officer of the Company (the “CEO”) has authorized the execution
and delivery of this Agreement.

Terms used herein that are defined in the Plan or in this Agreement shall have
the meanings assigned to them in the Plan or this Agreement, respectively.

The Award Summary contains the details of the awards covered by this Agreement
and is incorporated herein in its entirety.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the Company agrees as follows:

AWARDS

1. Award of Restricted Stock Units. Subject to all terms and conditions of the
Plan and this Agreement, the Company has awarded to the Employee on the date
indicated on the Award Summary the number of Restricted Stock Units
(individually, the “RSU”) as shown on the Award Summary. Notwithstanding
anything herein to the contrary, only active Employees and those Employees on
Short Term Disability Leave, Social Service Leave, Family Medical Leave or Paid
Uniform Services Leave (pursuant to the Company’s Human Resources Policies) on
the effective date of the award as shown on the Award Summary shall be eligible
to receive the award.

TERMS OF THE RESTRICTED STOCK UNITS

2. Entitlement to Shares. As soon as practicable on or after the Vesting Date
indicated on the Award Summary in connection with the RSUs (the “Vesting Date”),
the Company shall, without transfer or issue tax to the person entitled to
receive the shares, deliver to such person a certificate or certificates for a
number of shares of Common Stock equal to the number of vested RSUs based on the
formula and conditions set forth herein (subject to reduction for payment of
withholding taxes as described below). The number of shares to be issued to
Employee shall be reduced by the minimum amount of withholding taxes which must
be paid under U.S. Federal and, where applicable, state and local law at the
time of each distribution. No fractional shares shall be issued as a result of
withholding taxes. Instead, the Company shall apply the equivalent of any
fractional share amount to Federal, and where applicable, state and local,
withholding taxes.

The award of RSUs covered hereby shall vest on the Vesting Date based on the
following formula:

 

  •  

The number of shares awarded on the Vesting Date shall not be less than 80% or
more than 120% of the number of RSUs shown on the Award Summary.

 

  •  

If the Share Price at Vesting (as defined below) equals the Fair Market Value of
the Common Stock on the Date of Agreement and Award, the number of shares
awarded shall be the number of RSUs shown on the Award Summary.

 

  •  

If the Share Price at Vesting is 120% or more of the Fair Market Value of the
Common Stock on the Date of Agreement and Award, the number of shares awarded
shall be 120% of the number of RSUs shown on the Award Summary.

 

  •  

If the Share Price at Vesting is between 100% and 120% of the Fair Market Value
of the Common Stock on the Date of Agreement and Award, the number of shares
awarded shall be a percentage interpolated between 100% and 120% of the number
of RSUs shown on the Award Summary.

 

  •  

If the Share Price at Vesting is 80% or less of the Fair Market Value of the
Common Stock on the Date of Agreement and Award, the number of shares awarded
shall be 80% of the number of RSUs shown on the Award Summary.

 

  •  

If the Share Price at Vesting is between 80% and 100% of the Fair Market Value
of the Common Stock on the Date of Agreement and Award, the number of shares
awarded shall be a percentage interpolated between 80% and 100% of the number of
RSUs shown on the Award Summary.

The Share Price at Vesting shall be the average of the Fair Market Values on
every business day of the three-month period preceding the Vesting Date.

 

1



--------------------------------------------------------------------------------

The percentage applied to the number of RSUs in the Award Summary will be
computed as not less than 80 and not more than 120 percentage points. No
fractional shares will be awarded. The number of shares awarded on the Vesting
Date will be rounded up to the next whole number.

The Vesting Date for earned RSU awards granted shall be set forth in the Award
Summary.

Upon the occurrence of an event constituting a Change in Control, one hundred
percent (100%) of the RSUs set forth on the Award Summary and dividend
equivalents on such shares that are outstanding on such date shall be treated
pursuant to the terms set forth in the Plan. Upon payment pursuant to the terms
of the Plan, such awards shall be cancelled.

3. Dividend Equivalents. The Employee shall become entitled to receive from the
Company on the Vesting Date a cash payment of the same amount(s) that the holder
of record of Common Stock would have been entitled to receive as dividends on
such Common Stock during the period commencing on the date hereof and ending on
the Vesting Date (as provided under Paragraph 2) for a number of shares equal to
the lesser of the number of RSUs shown on the Award Summary or the number of
RSUs that vest on the Vesting Date. Payments under this Paragraph shall be net
of any required U.S. Federal, state or local withholding taxes. Notwithstanding
anything herein to the contrary, for any Employee who is no longer an employee
on the payroll of any subsidiary or affiliate of the Company on the payment date
of the dividend equivalents, and such subsidiary or affiliate has determined,
with the approval of the Vice President, Human Resources of the Company, that it
is not administratively feasible for such subsidiary or affiliate to pay such
dividend equivalents, the Employee will not be entitled to receive such dividend
equivalents.

4. Ownership Guidelines. Guidelines pertaining to the Employee’s required
ownership of Common Stock shall be determined by the Committee in its sole
discretion from time to time as communicated to Employee in writing.

5. Holding Requirements. The Employee must retain fifty percent (50%) of the net
shares of Common Stock acquired in connection with the RSUs (net of withholding
tax and any applicable fees) until ownership guidelines are met under Paragraph
4 hereof, subject to any ownership and holding requirements policies established
by the Committee from time to time. Such shares shall be held in the Employee’s
Morgan Stanley Smith Barney account or in another account acceptable to the
Company.

If employment terminates due to the death of the Employee, such holding
requirements shall cease at the date of death. If the Employee terminates for
any other reason, the holding requirement will be applicable for up to a one
year period following termination.

OTHER TERMS

6. Rights of a Shareholder. Employee shall have no rights as a shareholder with
respect to any shares covered by this Agreement until the date of issuance of a
stock certificate to him for such shares. Except as otherwise provided herein,
no adjustment shall be made for dividends or other rights for which the record
date is prior to the date such stock certificate is issued.

7. Non-Assignability. This Agreement shall not be assignable or transferable by
Employee except by will or by the laws of descent and distribution.

8. Effect of Termination of Employment or Death.

(a) Effect on RSUs. In the event the Employee

(i) voluntarily ceases to be an Employee of the Company or any subsidiary or
affiliate for any reason other than retirement, and the RSUs have not vested in
accordance with Paragraph 2, the RSUs shall be cancelled on the date of such
voluntary termination of employment.

(ii) involuntarily ceases to be an Employee of the Company or any subsidiary or
affiliate for any reason (including Disability), other than death or for Cause,
or voluntarily ceases to be an Employee of the Company or any subsidiary or
affiliate due to a reduction in workforce, shares will vest on a pro rata basis,
which may at the discretion of the Company be contingent upon Employee executing
a general release, and which may include an agreement with respect to engagement
in detrimental activity, in a form acceptable to the Company. Such pro rata
vesting shall be based on the Employee’s actual months of service to be
calculated as follows: multiply the total number of shares computed under
Paragraph 2 herein by a fraction, the numerator of which will be the number of
months of full service during the three years and the denominator will be 36.
Payout shall occur as soon as practicable following the Vesting Date noted in
the Award Summary.

(iii) ceases to be an Employee of the Company or any subsidiary or affiliate by
reason of death, one hundred percent (100%) of the RSUs awarded as indicated on
the Award Summary shall vest on the date of death and the certificates for
shares shall be delivered in accordance with Paragraph 7 to the personal
representatives, heirs or legatees of the deceased Employee.



(iv) ceases to be an Employee of the Company or any subsidiary or affiliate by
reason of retirement, shares will vest on a pro rata basis, which may at the
discretion of the Company be contingent upon Employee executing a general
release, and which may include an agreement with respect to engagement in
detrimental activity, in a form acceptable to the Company. Such pro rata vesting
shall be based on the Employee’s actual months of service to be calculated as
follows: multiply the total number of shares computed under Paragraph 2 herein,
by a fraction, the numerator of which will be the number of months of full
service during the three years and the denominator will be 36. Payout shall
occur as soon as practicable following the Vesting Date noted in the Award
Summary; and

 

2



--------------------------------------------------------------------------------

(v) ceases to be an Employee of the Company or any subsidiary or affiliate due
to termination for Cause, the RSUs shall be cancelled as provided under the
Plan.

(b) Disability. Cessation of active employment due to commencement of long-term
disability under the Company’s long-term disability plan shall not be deemed to
constitute a termination of employment for purposes of this Paragraph 8 and,
during the continuance of such Xerox-sponsored long-term disability plan
benefits, the Employee shall be deemed to continue active employment with the
Company. If the Employee is terminated because the Employee has received the
maximum coverage under the Xerox long-term disability plan, the vesting of RSUs
shall be provided pursuant to Paragraph 8 (a)(ii) above.

(c) Cause. “Cause” means (i) a violation of any of the rules, policies,
procedures or guidelines of the Company, including but not limited to the
Company’s Business Ethics Policy and the Proprietary Information and Conflict of
Interest Agreement; (ii) any conduct which qualifies for “immediate discharge”
under the Company’s Human Resource Policies as in effect from time to time;
(iii) rendering services to a firm which engages, or engaging directly or
indirectly, in any business that is competitive with the Company or represents a
conflict of interest with the interests of the Company; (iv) conviction of, or
entering a guilty plea with respect to, a crime whether or not connected with
the Company; or (v) any other conduct determined to be injurious, detrimental or
prejudicial to any interest of the Company.

9. General Restrictions. If at any time the Committee or CEO, as applicable,
shall determine, in its or her discretion, that the listing, registration or
qualification of any shares subject to this Agreement upon any securities
exchange or under any state or Federal law, or the consent or approval of any
government regulatory body, is necessary or desirable as a condition of, or in
connection with, the awarding of the RSUs or the issue or purchase of shares
hereunder, the certificates for shares may not be issued in respect of RSUs in
whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee or CEO, as applicable, and any delay caused thereby
shall in no way affect the date of termination of the RSUs.

10. Amendment of This Agreement. With the consent of the Employee, the Committee
or CEO, as applicable, may amend this Agreement in a manner not inconsistent
with the Plan.

11. Subsidiary. As used herein the term “subsidiary” shall mean any present or
future corporation which would be a “subsidiary corporation” of the Company as
the term is defined in Section 425 of the Internal Revenue Code of 1986 on the
date of award.

12. Affiliate. As used herein the term “affiliate” shall mean any entity in
which the Company has a significant equity interest, as determined by the
Committee.

13. Non-engagement in Detrimental Activity Against the Company. If an Employee
or former Employee of the Company is deemed by the Committee or its authorized
delegate, as applicable, in the Committee’s or such delegate’s sole reasonable
discretion as provided under the Plan, to have engaged in detrimental activity
against the Company, any awards granted to such Employee or former Employee
shall be cancelled and be of no further force or effect and any payment or
delivery of an award within six months prior to such detrimental activity may be
rescinded. In the event of any such rescission, the Employee shall pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery, in such manner and on such terms and
conditions as may be required by the Committee or its delegate, as applicable.

14. Notices. Notices hereunder shall be in writing and if to the Company shall
be mailed to the Company at P.O. Box 4505, 45 Glover Avenue, 6 th Floor,
Norwalk, Connecticut 06856-4505, addressed to the attention of Stock Plan
Administrator, and if to the Employee shall be delivered personally or mailed to
the Employee at his address as the same appears on the records of the Company.

15. Interpretation of This Agreement. The Committee or the CEO, as applicable,
shall have the authority to interpret the Plan and this Agreement and to take
whatever administrative actions, including correction of administrative errors
in the awards subject to this Agreement and in this Agreement, as the Committee
or the CEO in its or her sole good faith judgment shall be determined to be
advisable. All decisions, interpretations and administrative actions made by the
Committee or the CEO hereunder or under the Plan shall be binding and conclusive
on the Company and the Employee. In the event there is inconsistency between the
provisions of this Agreement and of the Plan, the provisions of the Plan shall
govern.

16. Successors and Assigns. This Agreement shall be binding and inure to the
benefit of the parties hereto and the successors and assigns of the Company and
to the extent provided in Paragraph 8 to the personal representatives, legatees
and heirs of the Employee.

17. Governing Law. The validity, construction and effect of the Agreement and
any actions taken under or relating to this Agreement shall be determined in
accordance with the laws of the state of New York and applicable Federal law.

18. Separability. In case any provision in the Agreement, or in any other
instrument referred to herein, shall become invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions in the
Agreement, or in any other instrument referred to herein, shall not in any way
be affected or impaired thereby.

19. Integration of Terms. Except as otherwise provided in this Agreement, this
Agreement contains the entire agreement between the parties relating to the
subject matter hereof and supersedes any and all oral statements and prior
writings with respect thereto.

IN WITNESS WHEREOF, the Company has executed this Agreement as of the day and
year set forth on the Award Summary.

 

XEROX CORPORATION By:  

 

  Signature

 

3